Title: To James Madison from Arthur Lee, 16 May 1782
From: Lee, Arthur
To: Madison, James



Dr.[?] Sir:
Richmond May 16th. 1782
I am extremely obligd to you, my dear Sir, for yr. favor of the —— together with the letter enclosd, which you were so good as to forward. It seems to me that the Party in G. Britain who flatter themselves, at this period of the contest, with being able to conciliate us; are still more weak than that which hopd to reduce us by force. To suppose we can dishonorably abandon Allies who have assisted us, for Enemies who have endeavord to destroy us, merely because those endeavors have been frustrated, to suppose we shoud of choice adopt a character of the extremest folly & perfidy, when we can with more security adhere to honorable engagements, & enjoy a reputable name; is worthy of those only, who in the whole of this business, seem to have been acting under an immediate visitation from Heaven to their shame & ruin.
This is the third day that we have had a House. Mr. Tyler is again our Speaker. A Committee is appointed to prepare Instructions for us. And when the appropriation of the taxes comes on care will be taken to provide for the support of the Delegation. I am inclind to think that the flags sent here by Mr. Morris for Tobacco for the N. York Merchants, will be returnd empty; the House of Delegates not seeming disposd to suffer any such practice. We are exceedingly embarrassd about raising hard-money for recruiting & other necessary purposes of Government. Not a shilling can be borrowd, distant & inadequate as the taxes are they are complaind of as oppressive; there is little money in the State, & as little prospect of more coming in. That fatal article in the capitulation which allowd the British Merchants to sell their goods at York, was so speedy & effectual a drain from us of Specie, as to throw an insurmountable bar in the way of all Operations depending upon this.
I shall be very much obligd to you for a continuation of your correspondence, & particularly for what is receivd from our Ministers in Europe.
May I take the liberty of requesting you to receive the Contents of the enclosd Bill, & keep them subject to my order? Please to make my Compts to the Ladies & Gentlemen of your House.
Farewell.
A. Lee
